UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                                No. 99-11178
                              Summary Calendar
                             __________________

                             EDWIN H. FERRELL,

                                                        Plaintiff-Appellant,

                                   versus

        KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,
    Commissioner of the Social Security Administration of the
                     United States of America,

                                             Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (2:98-CV-147)
_________________________________________________________________
                            July 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Edwin H. Ferrell appeals the judgment affirming the denial of

social security disability benefits, claiming substantial evidence

does not support the Administrative Law Judge’s determination there

were a significant number of jobs in the national economy which he

could have performed.

     The medical evidence established that Ferrell suffered from

heart and possible circulatory problems, but no treating physicians

placed   any   limitations    on   his   ability   to   work   prior   to   the

expiration of his insured status.           Further, Ferrell testified at


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the administrative hearing that he is able to drive, walk, push,

pull, bend, lift, and sit and stand for short periods, as well as

work   at   his   church   and   a   local   hospice.   Although   he   also

complained of disabling pain, the ALJ was within his discretion to

discredit such subjective complaints.          See Griego v. Sullivan, 940

F.2d 942, 945 (5th Cir. 1991).         A vocational expert testified that

a person of Ferrell’s age, education, work history, and work

experience could perform light, semi-skilled jobs with a sedentary

exertional level and a sit/stand option. Furthermore, such jobs

existed in significant numbers in the national economy. Examples

include information clerk and production scheduler.

       Because the administrative record does not contain any medical

evidence indicating that Ferrell was unable to perform light, semi-

skilled, sedentary work with a sit/stand option, and because no

physician determined that Ferrell was unable to perform any work

activity, Ferrell failed to meet his burden of proving he could not

perform the work identified by the vocational expert.         See Selders

v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).            The vocational

expert’s unrebutted testimony provided the requisite substantial

evidence to support the ALJ’s determination that employment existed

for Ferrel.       See Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir.

1994).

                                                             AFFIRMED




                                     - 2 -